798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.Ronald HENDRICKS, Jerry Fox, and Robert E. Bell,Superintendent, Defendants-Appellees.
No. 85-5955.
United States Court of Appeals, Sixth Circuit.
June 10, 1986.

Before MARTIN and GUY, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the judgment dismissing his pro se prisoner civil rights action.  He now moves the Court for appointment of counsel.  That motion was referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Although the court requested the plaintiff to complete the action filed by the plaintiff and based upon the same alleged assault by prison guards.  The Magistrate therefore filed a report on December 5, 1984, recommending the action be dismissed.  The report concluded with the following caveat:


2
Pursuant to Title 28 U.S.C. Sec. 636, and Rule 6(e) of the Federal Rules of Civil Procedure, the plaintiff shall have thirteen (13) days from the date of service to file written objections to the foregoing report with the Clerk of the Court.... Failure of a party to file timely objections shall constitute a waiver of the right to appeal by that party....


3
The plaintiff did not file objections to the report and the district court entered judgment on September 27, 1985, adopting and approving the report and dismissing the action.


4
This Court repeatedly has held that the failure to file timely objections to a Magistrate's report and recommendation under 28 U.S.C. Sec. 636(b)(1)(C) results in the waiver of the right to appeal a subsequent order and judgment of the district court adopting and approving that report.  Thomas v. Arn, 728 F.2d 813 (6th Cir.1984), aff'd, --- U.S. ----, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).  There being no objections filed in this action, the plaintiff has waived the right to an appeal.


5
It is ORDERED that the motion for appointment of counsel be and it hereby is denied.


6
Upon examination of the record, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  Therefore,


7
It is further ORDERED that the district court's order and judgment of September 27, 1985 dismissing the plaintiff's action be and it hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.